SUPPLEMENT DATED SEPTEMBER 7, 2 PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DESCRIBED BELOW THE INTEGRITY FUNDS Integrity Energized Dividend Fund: (Class A) (Ticker: NRGDX); (Class C) (Ticker: NRGUX) (the “Fund”) Prospectus (Class A Shares and Class C Shares) dated May 1, 2016 (the “Prospectus”) Statement of Additional Information (Class A Shares and Class C Shares) dated May 1, 2016 (the “SAI”) The following supersedes the description of the change to the Prospectus and SAI regarding share class conversions that was included in Part D of the Supplement dated August 1, 2016 to the Fund’s Prospectus, Summary Prospectus and SAI for Class A shares and Class C shares (the “August 1 Supplement”). Except as set forth below, the August 1 Supplement remains in effect and is not modified by this Supplement. Change to Prospectus and SAI Share Class Conversions As of August 1, 2016, the Fund began offering Class I shares pursuant to a separate prospectus and statement of additional information dated August 1, 2016. In connection with the offering of Class I shares, the Prospectus and SAI are modified to reflect that Class I shares of the Fund may be converted into Class A or Class C shares of the Fund, and Class A or Class C shares of the Fund may be converted into Class I shares of the Fund, provided that you are eligible to buy the new share class. (However, Class A shares of the Fund may not be converted into Class C shares, and Class C shares may not be converted into Class A shares.) Investors who hold Fund shares through a financial intermediary that does not have an agreement to make certain share classes of the Fund available or that cannot systematically support the conversion may not be eligible to convert their shares.
